Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


The State of Texas for the Best Interest and          Appeal from the County Court at Law of
Protection of J.G.                                    Cherokee County, Texas (Tr. Ct. No.
                                                      40080). Opinion delivered by Chief Justice
No. 06-13-00025-CV                                    Morriss, Justice Carter and Justice Moseley
                                                      participating.



       As stated in the Court’s opinion of this date, we find there was error in the judgment of
the court below. Therefore, we reverse the trial court’s judgment granting the application to
administer psychoactive medication and render judgment denying that application.
       We further order that the The State of Texas pay all costs of this appeal.


                                                       RENDERED MAY 2, 2013
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk